 

EXHIBIT 10.19

 

SERVICES AGREEMENT

 

BISYS, INC.

Contract No.

CH-2036-12-91

11 Greenway Plaza

Price List No.

12 - 91

Houston, Texas 77046 - 1102

 

 

 

Client

 

First Essex Bank, FSB (including current and future subsidiaries and affiliates)

 

 

 

Address

 

296 Essex Street

 

 

 

City

 

Lawrence

 

State

Massachusetts

 

Zip Code

01842

 

 

1.              SCOPE OF AGREEMENT

 

BISYS, Inc. (“BISYS”) shall provide Client, in accordance with this Agreement,
the services selected by Client from BISYS' then applicable Standard Services
Price List and/or Special Services Price List (collectively, the “Price Lists”)
(collectively, the “Services”). BISYS shall provide the reports listed on the
Standard Reports List and Special Reports List as applicable to the Services
selected by Client. The current Price Lists are attached hereto and made a part
hereof.

 

2.              TERM OF AGREEMENT

 

A.           The initial term of this Agreement shall commence as of October 1,
1993 (the “Initiation Date”) and end March 31, 1999 (the “Initial Period”).

B.             The Agreement shall automatically continue after the Initial
Period for subsequent consecutive terms of three years each unless and until it
is terminated by either party upon written notice to the other given at least
180 days prior to the end of the Initial Period or any additional three year
period.

C.             If Client has given BISYS notice pursuant to Paragraph 2(B) and
Client intends to deconvert from the BISYS data processing system (“BISYS
System”), Client may, upon written notice to BISYS given at any time during the
final 120 days of this Agreement (as determined in accordance with 2(B) above)
or any extension hereof pursuant to this Paragraph 2(C), extend the termination
date to the date indicated in such notice, which date shall not be, in any
event, less than 120 days after the date of such notice. Commencing at the end
of the Initial Period or any renewal period (as applicable), Client shall pay
for Services at the prices set forth in the then current BISYS Price Lists
notwithstanding the giving of extension notice.

D.            Continuing obligations under this Agreement including, without
limitation, those relating to “BISYS Products” (defined in Paragraph 10(A));
“Confidential Information” (defined in Paragraph 10(F)) and “Client Files”
(defined in Paragraph 8(A)), shall survive any termination.

 

3.              CHARGES

 

A.           Each month commencing Initiation Date, whether or not Client
actually uses any Services during such month, Client shall pay a minimum monthly
charge equal to the greater of (i) $ * ; (ii) BISYS' charges for the Services
actually used by Client during such month; (iii) 80% of the charges invoiced to
Client during the immediately preceding month; or (iv) 80% of the charges
invoiced to Client for the month immediately preceding any deconversion by
Client if Client deconverts from the BISYS System.

B.             The initial charges for the Services are specified in the Price
Lists, and shall be recorded by the BISYS System or by any other means used by
BISYS of determining Client's usage. The charges for the Services listed on the
Standard Services Price List as of the date hereof will not be changed by BISYS
until the expiration of the first year following Initiation Date. Thereafter,
during the remaining term of the Initial Period, the charges for the Services
listed on the Standard Services Price List may be changed by BISYS at any time
and from time to time upon at least 90 days prior written notice to Client.
During the Initial Period, the charges for the Services listed on the Special
Services Price List as of the date hereof may be changed by BISYS at any time
after the date hereof upon at least 90 days prior written notice to Client.
After the Initial Period, the charges for the Services listed on the Price Lists
shall automatically, and without notice, be changed to BISYS' standard
(non-discounted) list prices then in effect for the respective Services; such
prices may, thereafter, be changed by BISYS, at any time and from time to time,
upon at least 90 days prior written notice to Client.

C.             There shall be added to all charges for the Services furnished
Client hereunder amounts equal to any applicable taxes levied or based on such
Services, exclusive of taxes based on BISYS' income.

D.            No later than the 5th day of each calendar month, BISYS shall
invoice (the “Monthly Invoice”) Client: (i) for all Services projected to be
used by Client during that billing month (the “Billing Month”) which charge will
be based upon either actual usage and number of accounts during the month prior
to the Billing Month or the minimum charge pursuant to Paragraph 3(A);

 

--------------------------------------------------------------------------------

[***] = Omitted information is filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

(ii) an amount equal to 100% of the recurring pass through charges (e.g.
communication charges actually utilized by Client during the prior month as the
estimated pass through charges for the Billing Month; (iii) adjustments
(debits/credits) to the prior month's estimated charges set forth in (i) and
(ii) above and; (iv) all other charges incurred by Client during the prior
month. Client agrees to pay all amounts set forth in the Monthly Invoice by
automatic debit by BISYS on the last business day of the Billing Month from a
Client bank account established for this purpose (the “Payment Account”). Client
agrees to execute any and all required documentation to enable BISYS to perform
such automatic debiting of the Payment Account. If Client fails to pay any
amounts due under this Agreement, Client shall, upon demand, pay interest at the
rate of 1-1/2% per month, but in no event more than the highest interest rate
allowable, on such delinquent amounts from their due date until the date of
payment. Client agrees to reimburse BISYS for any and all expenses BISYS may
incur, including reasonable attorney fees, in taking action to collect any
amounts due BISYS hereunder. All amounts due must be paid prior to Client's
deconversion from the BISYS system.

 

4.              AVAILABILITY OF THE SERVICES

 

A.           Hours for accessing Services on an on-line basis (“On-Line Hours”)
at the BISYS data center providing Services to Client (“Data Center”) are 7:00
A.M. to 9:00 P.M. Monday through Friday and 7:00 A.M. to 5:00 P.M. Saturday
(Data Center time) exclusive of BISYS holidays (New Years Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day). A particular
Service may also be available at other than On-Line Hours; in which event Client
may, at its option and subject to any additional charges therefor, use that
Service at such other times.

B.             BISYS will make every reasonable effort to have the Services
available during the On-Line Hours. However, BISYS cannot and does not guarantee
such availability. Accordingly, Client's remedy and BISYS' sole liability to
Client or any third party for claims, notwithstanding the form of such claims
(e.g., contract, negligence or otherwise), arising out of (i) the unavailability
of the BISYS System or (ii) the interruption in or delay of the Services
provided or to be provided by BISYS hereunder, shall be for BISYS to use all
reasonable efforts to make the BISYS System available and/or to resume the
Services as promptly as reasonably practicable.

C.             Client shall, at it's expense, be responsible for delivering and
transmitting to and from Client's offices, the offices of the applicable
regulatory authorities and any other location authorized by Client, and the Data
Center all data and information necessary for BISYS to furnish the Services to
Client.

 

--------------------------------------------------------------------------------

* See Addendum A attached hereto.

 

2

--------------------------------------------------------------------------------


 

5.               USE OF THE SERVICES

 

A.           Client is exclusively responsible for the consequences of its own
actions;  for any instructions it gives BISYS; for its failure to access the
Services in the manner prescribed by BISYS, and for its failure to supply
accurate input information.  Client is responsible for auditing, balancing,
verifying the correctness of calculation routines (such as interest and service
charges) and reconciling any out-of-balance condition, and for notifying BISYS
of any errors in the foregoing within three business days after receipt of the
incorrect information.  Client's remedy and BISYS' sole liability to Client or
any third party for any claims, notwithstanding the form of such claims (e.g.,
contract, negligence or otherwise), arising out of errors or omissions in the
Services provided or to be provided by BISYS hereunder and caused by BISYS shall
be for BISYS to furnish the correct report and/or to correct the applicable
Client Files, provided that Client promptly advises BISYS thereof.

B.             Client shall use the Services in accordance with such reasonable
instructions as may be established by BISYS from time to time as set forth in
any written materials furnished by BISYS to Client.

C.             Except as otherwise permitted by BISYS, Client will use the
Services only for its own internal and proper business purposes and will not
sell or otherwise provide, directly or indirectly, any of the Services or any
portion thereof to any third party.

D.            Client shall not make any alteration, change or modification to
any of the computer programs, data bases and/or BISYS supported files used by
BISYS in connection with providing the Services to Client hereunder, without
BISYS' prior written consent in each instance.

E.              BISYS shall give Client written notice of any BISYS system
change which materially affects Client.  Nothing herein shall preclude or limit
BISYS' ability to make changes to its data processing system.

 

6.               COMMUNICATION LINES AND EQUIPMENT.

 

A.           BISYS shall order, on Client's behalf and with Client's approval,
the installation of appropriate telephone lines and communications equipment to
enable Client to access the Services.  Client shall pay all charges relating to
the installation and use of such telephone lines and communications equipment.

B.             BISYS shall not be responsible for the reliability, or continued
availability, of telephone lines and communications equipment used by Client in
accessing the Services.

 

7.               FILE SECURITY AND RETENTION.

 

A.           Any Client data bases and files or other information provided by
Client to BISYS for use with the Services (the “Client Files”) shall remain the
confidential property of Client.  BISYS will provide reasonable security
provisions to insure that third parties do not have access to the Client Files. 
BISYS reserves the right to issue and change regulations and procedures from
time to time to improve file security.  BISYS will instruct its employees having
access to the Client files to keep the same confidential by using the same care
and discretion that BISYS uses with respect to its own confidential property.

B.             BISYS will take reasonable precautions to prevent the loss of, or
alteration to, Client Files, but BISYS cannot guarantee against any such loss or
alteration.  Accordingly, Client will, to the extent deemed necessary by Client,
keep copies of all source documents of information delivered to BISYS and will
maintain a procedure external to the BISYS System for the reconstruction of lost
or altered Client Files.  In connection with the foregoing, it is understood
that Client shall assume and be responsible for risk of loss and/or damage to
documents and records while they are in transit to and from the Data Center.

 

3

--------------------------------------------------------------------------------


 

C.             During the term of this Agreement, BISYS will retain the Client
Files in accordance with, and to the extent provided by BISYS' then prevailing
records retention policies for the Services, which policies will be consistent
with guidelines covering the Services established by appropriate regulatory
authorities.  BISYS will, upon the expiration of any retention period for Client
Files and upon prior notice to Client, dispose of Client Files in any manner
deemed appropriate by BISYS unless Client, prior to such disposal, furnishes to
BISYS written instructions for the disposition of such Client Files at Client's
expense.  Client shall pay for the provision of Client Files to Client at BISYS'
standard rates for such services and BISYS shall provide such Client Files
provided that BISYS has been paid for all Services provided hereunder through
the date such requested Client Files are returned to Client.

D.            BISYS has a written Disaster Recovery Plan establishing emergency
procedures, including off-premises backup facility.  In connection therewith,
BISYS has prepared a Disaster Recovery Manual.  The Disaster Recovery Plan and
Disaster Recovery Manual are available at the Data Center for examination by
bank auditors and examiners and, as they may be modified from time to time, will
remain in existence during the term of this Agreement.  BISYS shall provide
Client, upon written request, with information necessary for Client to develop a
disaster contingency plan which will work in concert with BISYS' Disaster
Recovery Plan.

 

8.               DUTIES UPON TERMINATION; RETURN OF RECORDS.

 

A.           Upon the termination of this Agreement for any reason, BISYS will
dispose of all Client Files still in the BISYS System in any manner deemed
appropriate by BISYS unless Client, not later than 30 days after such
termination, furnishes to BISYS written instructions for the disposition of such
Client Files at Client's expense as set forth in Paragraph 8(B).

B.             At Client's request as set forth in Paragraph 8(A), BISYS shall
deliver to Client all of the Client Files then retained by BISYS including file
layouts and their descriptions in BISYS format and shall provide in accordance
with BISYS deconversion policies, reasonable and necessary assistance with the
deconversion from the BISYS System to a non-BISYS system (“Deconversion”). 
Client shall pay BISYS for Deconversion assistance in accordance with BISYS'
then current Deconversion rate schedule.  Payment for Deconversion together with
all other payments which are due, and which will become due pursuant to the
provisions of this Agreement shall be paid to BISYS prior to delivery of such
Client Files.

C.             Client Files returned to Client shall be in a standard BISYS
machine readable format.

 

9.               OWNERSHIP, USE AND CONFIDENTIALITY; BISYS PRODUCTS AND
CONFIDENTIAL INFORMATION.

 

A.           All computer programs and related documentation made available,
directly or indirectly, by BISYS to Client as part of the Services (the “BISYS
Products”) are the exclusive and confidential property of BISYS or the third
parties from whom BISYS has secured the right to use such computer programs and
documentation.

B.             A personal, non-exclusive, non-transferable right and license is
being granted to Client to use, during the term of this Agreement, any
applications software programs included in the BISYS Products (the “Application
Programs”) which are delivered to Client as part of the Services solely for
Client's own business usage.  Client shall not have any interest in the
Applications Programs except for this limited license.

C.             Client shall receive all improvements, enhancements,
modifications and updates to any Applications Programs which are delivered to
Client as part of the Services if, and as, made available by BISYS to its
clients generally.  All such improvements, enhancements, modifications and
updates shall be delivered to Client in the form of a computer media, which
media shall be provided by Client to BISYS and shall be installed by Client with
the assistance of BISYS at charges set forth in the current Price List.  If
Client fails to install any such media within 45 days of its receipt from BISYS,
BISYS shall have no further obligation to provide Client with improvements,
enhancements, modifications or updates to such Application Programs.

 

4

--------------------------------------------------------------------------------


 

D.            Client acknowledges that it shall be deemed a sublicensee of BISYS
for any systems software programs included in the BISYS Products (the “Systems
Programs”) which are delivered to Client as part of the Services.  Client
accepts a sublicense from BISYS of the Systems Programs on a personal,
non-exclusive, non-transferable basis with the right to use, during the term of
this Agreement, such Systems Programs solely in connection with the Services.

E.              Client shall not copy, in whole or in part, any BISYS Products
or related documentation, whether in the form of computer media, printed or in
any other form. Client shall not make any alteration, change or modification to
any BISYS Products.

F.              Client shall treat as confidential and will not disclose or
otherwise make available any of the BISYS Products or any trade secrets,
processes, proprietary data information or documentation related thereto
including, without limitation, any flow charts, logic diagrams or source code
(collectively the “Confidential Information”), in any form, to any person other
then employees of Client. Client will instruct its employees who have access to
the BISYS Products and the Confidential Information to keep the same
confidential by using the same care and discretion that Client uses with respect
to its own confidential property and trade secrets. Upon the termination of this
Agreement for any reason, Client shall return to BISYS any and all copies of the
BISYS Products and the Confidential Information which are in its possession.

 

10.         GOVERNMENTAL AGENCIES.

 

A.           Client shall provide all required notices to the appropriate
regulatory authorities concerning the initiation or termination of this
Agreement, or of any substantial changes in the Services being provided to
Client. BISYS agrees that any and all Client Files maintained by it for the
Client pursuant to this Agreement shall be available for inspection by the
appropriate regulatory authorities and Client's internal auditors and
independent public accountants, upon prior written notice to BISYS. All costs
incurred by BISYS in the preparation of data for inspection, examination or
audit will be charged to client at BISYS' then standard rates for such services.

B.             BISYS shall provide annually to the appropriate regulatory
authorities Third Party Review Reports prepared by independent public
accountants with respect to the Services performed by BISYS at the Data Center
and copies of BISYS' audited financial statements. By entering into this
Agreement, BISYS agrees that it extends to the Office of Thrift Supervision
(“OTS”) the same authority and responsibility (as applicable to Client) provided
to the other regulatory agencies pursuant to the Bank Service Corporation Act,
12 U.S.C. 1867 (C) relating to services performed by contract or otherwise.

C.             If after the date hereof any modifications to the Services shall
be required by law or by any governmental regulatory authority, BISYS shall,
except to the extent such changes may be beyond the capability of the BISYS
System to implement, conform the Services to be in compliance with such modified
laws or governmental regulations. BISYS may, at its discretion, pass on, in
whole or in part, on an equitable basis to all users of the Services (including
Client) affected by any such modification the actual costs incurred by BISYS in
making any such modification to the Services.

 

5

--------------------------------------------------------------------------------


 

11.         WARRANTY.

 

A.           BISYS represents and warrants that the Services will conform
materially to their design specifications and user documentation which may be
changed from time to time. This warranty shall not extend to any of the computer
programs, data bases and/or BISYS supported files used by BISYS in connection
with providing the Services to Client hereunder which have been altered, changed
or modified in any way, without BISYS' prior written consent in each instance.

B.             EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THERE ARE NO WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OR
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

12.         LIMITATION OF LIABILITY.

 

A.           The remedies specified in this Agreement constitute Client's sole
and exclusive remedies in the event of any alleged defaults by BISYS under this
Agreement. BISYS' sole liability, if any, for damages (monetary or otherwise)
resulting from claims made by Client or any third party arising from or related
to any and all causes not covered by the foregoing remedies shall be limited to
the lesser of (i) the amount of actual damages incurred by Client or (ii) an
amount which shall not exceed the charged paid by Client during the six (6)
month period immediately preceding the event from which such liability arose for
the Services performed which gave rise to the claim.

B.             IN NO EVENT WILL BISYS BE RESPONSIBLE FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES WHICH CLIENT MAY INCUR OR EXPERIENCE ON
ACCOUNT OF ENTERING INTO OR RELYING ON THIS AGREEMENT, EVEN IF BISYS HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

13.         PATENT AND COPYRIGHT INDEMNIFICATION.

 

BISYS will hold Client harmless and, at its own expense, will defend any action
brought against Client based on a claim that the Services used within the scope
of this Agreement infringe a United States patent or copyright provided Client
notifies BISYS promptly in writing of the claim. BISYS has sole control of the
defense of the action and all negotiations for its settlement or compromise, and
Client cooperates with BISYS in the defense of the action. In the event any of
the Services becomes, or in BISYS' opinion is likely to become, the subject of a
claim of infringement of patent or copyright, BISYS, at its option, may (i)
secure for Client the right to continue using such Service(s), (ii) replace or
modify such Services to make it or them non-infringing, (iii) cease providing
the affected Service(s) or (iv) if none of the foregoing options is commercially
reasonable, in BISYS' opinion, terminate this Agreement. If BISYS exercises its
option hereunder to terminate this Agreement, such termination shall be at no
penalty to BISYS except that BISYS shall provide the Deconversion assistance
described in Paragraph 8(B) at no charge to Client.

 

14.         INSURANCE.

 

BISYS shall maintain, during the term of this Agreement, $10,000,000 of coverage
under a Blanket Crime Policy covering fraudulent and dishonest acts committed by
its employees for which it is legally responsible. BISYS shall maintain, on its
own behalf, insurance coverage for loss from fire, disaster, or other causes
contributing to interruption of normal services. Client, at its own expense,
will maintain all insurance and fidelity bonds required by the applicable
regulatory authorities.

 

15.         DEFAULT; REMEDIES UPON DEFAULT.

 

A.           Any of the following events will constitute an “Event of Default”
under the Agreement: (i) non-payment of any undisputed amounts due hereunder to
BISYS by Client; (ii) non-performance of any of Client's or BISYS' other
material obligations hereunder: (iii) if any representation or warranty of
Client or BISYS is materially breached; (iv) if Client or BISYS files a petition
for bankruptcy or becomes the subject of an involuntary bankruptcy petition
which is not vacated within 60 days of filing, or becomes insolvent; or (v) if
any substantial part of Client's or BISYS' property becomes subject to any levy,
seizure, assignment, application or sale for or by any creditor or governmental
agency.

 

6

--------------------------------------------------------------------------------


 

B.             Upon occurrence of an Event of Default under the Agreement, the
non-defaulting party may, at its option, terminate this Agreement provided at
least 30 days (or longer period as may be required by the applicable regulatory
authorities) prior written notice has been given to the other and such default
has not been cured within such period. Upon such termination by BISYS, BISYS may
declare all amounts due and to become due hereunder immediately due and payable.
The remedies contained in this Paragraph 15 are cumulative and in addition to
all other rights and remedies available to the parties under this Agreement or
by operation of law or otherwise.

 

16.   FORCE MAJEURE

 

BISYS or Client shall not be liable or deemed to be in default for any delay or
failure to perform under this Agreement or for interruption of the Services
resulting directly or indirectly, from any cause beyond BISYS’ or Client’s
reasonable control.

 

17.   GENERAL

 

A.           BISYS shall provide Client upon written request, copies of The
BISYS Group, Inc.’s (BISYS’ parent corporation) current audited financial
statements.

B.             Client acknowledges that it has not been induced to enter into
this Agreement by any representation or warranty not set forth in this
Agreement.  This Agreement contains the entire agreement of the parties with
respect to its subject matter and supersedes all existing agreements and all
other oral, written or other communications between them concerning its subject
matter.  This Agreement shall not be modified in any way except by a writing
signed by both parties.

C.             The failure by either party hereto to insist upon strict
performance of any of the provisions contained herein shall in no way constitute
a waiver of its rights as set forth herein, at law or equity, or a waiver by
either party of any other provisions or subsequent default by the other party in
the performance of or compliance with any of the terms and conditions set forth
herein.

D.            This Agreement may not be assigned by either party, in whole or in
part, without the prior written consent of the other which consent shall not be
unreasonably withheld.  This Agreement shall be binding upon and shall inure to
the benefit of BISYS and Client and their respective successors and permitted
assigns.

E.              If any provision of this Agreement (or any portion thereof)
shall be held to be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remainder of this Agreement shall not in any way be
affected or impaired thereby.

F.              The headings in this Agreement are intended for convenience of
reference and shall not affect its interpretation.

G.             The individuals executing this Agreement on behalf of BISYS and
Client do each hereby represent and warrant that they are duly authorized by all
necessary action to execute this Agreement on behalf of their respective
principals.

H.            Client acknowledges that a breach of any of its obligations under
this Agreement relating to the BISYS Products and/or the Confidential
Information will cause BISYS irreparable injury and damage and therefore may be
enjoined through injunctive proceedings in addition to any other rights or
remedies which may be available to BISYS, at law or in equity and BISYS grants
Client the same rights with respect to a breach of BISYS’ obligations relating
to the confidentiality of Client Files.

I.                 During the term of this Agreement, neither party hereto
shall, directly or indirectly, solicit or encourage to leave, any employee of
the other without prior written consent, which consent shall not be unreasonably
withheld.

 

BISYS, INC

 

FIRST ESSEX BANK, FSB

 

 

 

 

 

 

Agreed to:

/s/ JOHN D. ROGERS

 

Agreed to:

/s/ PETER A. BOYLE

 

(signature-Authorized Officer)

 

 

(signature-Authorized Representative)

 

 

 

Name:

John D. Rogers

 

Name:

Peter A. Boyle

 

(print or type)

 

 

(print or type)

 

 

 

Title:

Exec Vice President

Date:

12/8/93

 

 

Title:

Senior Vice President

Date:

12/7/93

 

 

(print or type)

 

 

(print or type)

 

THIS AGREEMENT SHALL BECOME EFFECTIVE UPON BEING SIGNED BY AUTHORIZED OFFICERS
OF BISYS AND CLIENT.  BISYS' MARKETING REPRESENTATIVES DO NOT HAVE THE AUTHORITY
TO BIND BISYS.

 

7

--------------------------------------------------------------------------------


 

ADDENDUM TO SERVICES AGREEMENT NO. CH–2036–12–91

 

SERVICES AGREEMENT DATED AS OF OCTOBER 1, 1993

 

Reference is made to the above Services Agreement between the undersigned (the
“Agreement”) to which this Addendum is attached and made a part thereof.

 

The Agreement is hereby amended and supplemented as follows:

 

1.               (a)   Except as expressly amended and supplemented hereby, all
terms defined in the Agreement shall have the same meanings when used herein.

 

(b)         For the purposes of the Agreement and this Addendum, the term
“Exhibit A Services” shall mean both the Standard Services and Special Services
listed on Exhibit A. The parties agree that included in the definition of
Exhibit A Services are Client usage of any features associated with the Services
listed on the Standard Services portion of Exhibit A which features are in
existence and available to Client as of the date of this Addendum. Neither
features, nor Services, listed on the Price Lists as of the date hereof, but not
set forth on Exhibit A shall be deemed to be part of the Exhibit A Services and
such other Services and/or features shall be billed to Client in accordance with
the provisions of Paragraph 3(A) below. The parties also agree that Exhibit A
Services are recurring Services and do not include any installation charges,
training charges, one–time license fees or any other one–time charges; the
charges for which are not included in the “Fixed Monthly Charge” (as defined in
Paragraph 2 below).

 

2.               For any and all Client usage of Exhibit A Services during the
Initial Period, Client shall pay BISYS each month, a fixed monthly charge (the
“Fixed Monthly Charge”) in accordance with the following:

 

(a)          During the first 12 month period of the Initial Period ending
September 30, 1994 the Fixed Monthly Charge for the Exhibit A Services shall be
[***], unless such charge is modified pursuant to Paragraphs 2(d) or 6(b) below.

 

(b)         During the Initial Period, Client shall be entitled to receive [***]
credit against the Monthly Invoice.

 

(c)          For the purposes of this Agreement and this Addendum, the term “One
Year Period(s)” shall mean each twelve (12) month period commencing October 1,
1993 and the indication as to which twelve (12) month period is indicated will
be with the addition of an ordinal number preceding the term One Year Period,
i.e. First One Year Period, Second One Year Period, etc.

 

(d)         At the end of each One Year Period, and after BISYS' annual purge of
Client accounts, BISYS shall determine the total number of Client accounts on
the

 

--------------------------------------------------------------------------------


 

BISYS system (the “Year End Accounts”). The Fixed Monthly Charge shall then be
adjusted based on the number of Year End Accounts at the end of each One Year
Period (the “Adjusted Fixed Monthly Charge”). The Adjusted Fixed Monthly Charge
for each One Year Period commencing October 1, 1994 shall be the sum of (x) the
number of Year End Accounts times (y) an appropriate per account amount set
forth below for each Year End Account on the BISYS system at the end of each One
Year Period.

 

Number of Year End Accounts

 

Monthly Fee Per Year End Account

 

 

 

 

 

Not greater than 67,000

 

[***]

 

67,001 to 70,000

 

[***]

 

70,001 to 80,000

 

[***]

 

80,001 to 90,000

 

[***]

 

90,001 to 100,000

 

[***]

 

More than 100,000

 

[***]

 

 

By way of example, if on October 1, 1994, the Year End Accounts equalled 75,500,
the Fixed Monthly Charge would be calculated as follows:

 

(67,000 x [***]) + (3,000 x [***]) + (5,500 x [***]) = [***]

 

Accordingly, the Fixed Monthly Charge (subject to any adjustments pursuant to
Paragraph 2(e) and/or 6(b) below) from October 1, 1994 through September 30,
1995 would be [***].

 

(e)          The Fixed Monthly Charge shall be subject to adjustment during each
One Year Period if in the normal course of business, Client has decided to
discontinue a service performed by BISYS because the Client's daily operations
no longer require such service. Notwithstanding the foregoing, in no event shall
Client pay less than the monthly minimum (as defined in Paragraph 2(f) below) to
BISYS for services performed during the term of this Agreement.

 

(f)            Except as otherwise provided, the monthly minimum as set forth in
Paragraph 3(A)(i) shall be equal to the Fixed Monthly Charge.

 

3.     In addition to the Fixed Monthly Charge for the Exhibit A Services,
Client agrees to pay BISYS each month:

 

(a)          For all usage of Services other than Exhibit A Services at the
charges set forth on the applicable Price Lists and in accordance with the terms
of the Agreement as may be amended hereby; and

 

(b)         For all pass–through charges.

 

2

--------------------------------------------------------------------------------


 

4.               Notwithstanding anything to the contrary in Paragraph 3(C) of
the Agreement, Client shall not be responsible for taxes: (i) based upon BISYS'
income, franchise, doing business or similar taxes levied or assessed on or
based on BISYS' income capital base or other similar base; (ii) employment taxes
with respect to employees of BISYS (including, but not limited to, unemployment
taxes, social security and medicare taxes) and income tax withholdings; (iii)
any real estate taxes on real property owned or leased by BISYS; and (iv)
personal property tax owed by BISYS. BISYS also agrees that Client shall retain
all right, title and interest in and to any refund for taxes relating to the
Services provided hereunder and paid by Client.

 

5.               Notwithstanding anything to the contrary in Paragraph 3(D) of
the Agreement, BISYS shall invoice Client for all Services used during the month
prior to the Billing Month.  Client agrees to pay all undisputed amounts by
automatic debit by BISYS on the last Client business day of the Billing Month.
BISYS and Client agree that Client shall notify BISYS in writing, within 10 days
after receipt of the Monthly Invoice, of any amounts invoiced which Client
disputes and are not included in the payment. BISYS and Client agree to refer
such billing disputes to an Executive Vice President of each party who shall use
good faith efforts to resolve such disputes. In the event such dispute is
resolved in BISYS' favor, Client shall, upon demand, pay interest at the rate of
1½ % per month, but in no event more than the highest interest rate allowable,
on such delinquent amounts from their due date until the date of payment.

 

6.               If at any time after the Initiation Date, but during the
Initial Period, Client acquires additional financial organization
assets/liabilities and/or serviced accounts (“Acquired Assets”) through
acquisition or merger (with Client remaining the surviving entity, as determined
by the agreements controlling such transactions, after merger), BISYS shall
convert, at no charge, the data regarding such Acquired Assets to the BISYS
system and Client shall provide adequate information for such conversion.

 

(a)          In connection with the Acquired Assets, conversion services will be
provided at no additional charge, provided that data and files are in machine
readable form readable by BISYS' computers at the BISYS Center. Client shall,
however, pay for all out–of–pocket conversion related expenses not included in
BISYS' provided standard conversion services, including but not limited to, data
communications and terminal equipment charges. In addition, BISYS shall process
such converted Acquired Assets at no charge for a period of three full calendar
months (the “Three Month Period”) following conversion.

 

(b)         At the end of the Three Month Period, BISYS shall calculate the
total number of Acquired Assets converted to the BISYS system and adjust the
Fixed Monthly Charge as follows: the Acquired Assets shall be added to the most
recent calculation of Year End Accounts (the “Adjusted Year End Accounts”). The
Fixed Monthly Charge shall then be calculated as the sum of (x) the Adjusted

 

3

--------------------------------------------------------------------------------


 

Year End Accounts times (y) the appropriate per account fee as set forth in
Paragraph 2(d) above.

 

7.               In addition to the products and services listed on the Standard
Services Price List, the Special Services Price List and the attached Exhibit A,
BISYS will provide the following products/services to Client at the price and
expense terms indicated:

 

(a)          BISYS will provide one CIF scrub with on–site training at [***].

 

(b)         BISYS will provide 10 days per year of non–cumulative on–site
training in products selected by Client. Requests for such training shall be
submitted to BISYS in writing at least 30 days before the requested training
dates.

 

(c)          BISYS will conduct an annual operations audit at Client site to
assist the Client in determining ways to better manage the Bank through improved
system utilization. An extension of the process will include assistance in
addressing Shadow Accounting, LAP, Reserve Calculation, HMDA, Call Report, etc.
This audit will be conducted at no charge to Client.

 

(d)         BISYS will conduct a quarterly senior management presentation to
present and discuss new product/service development plans offered by BISYS.
Additionally, BISYS will maintain a qualified account executive assigned to
Client who will meet on a regularly scheduled basis to ensure that a positive
and productive business relationship is maintained. This presentation and
meetings will be provided at no charge to Client.

 

(e)          BISYS will provide on–site assistance with TBS release installation
and document assistance at no charge to Client.

 

(f)            BISYS will provide and maintain 4 sets of user documentation for
Client at no charge.

 

(g)         BISYS will provide an interface to the McDonald Loan Origination
System at no charge to Client. Client will, however, be responsible for payment
of all out–of–pocket expenses associated with this product.

 

(h)         The following products are currently in development and will be
delivered to Client, if requested, as soon as installed. These products will be
ready for installation no later than end of first quarter of Calendar Year 1994.
Client will receive a discount of [***] off the listed price for the following
products and any other products to be developed and made available to Client,
when established:

 

(i)    Custom Statement Formatting;

 

4

--------------------------------------------------------------------------------


 

(ii)   Mortgage and Installment Loan Collection Systems;

 

(iii)  Total Real Estate System; and

 

(iv)  Commercial Loan System Upgrade.

 

(i)             BISYS will provide, at no charge, enrollment for 1 Client
employee in 10 classes offered by BISYS University each year.

 

(j)             BISYS and Client agree to work together to develop enhancements
to the current ARP package offered to Client by BISYS.

 

8.     Paragraph 2(B) of the Agreement shall be deleted and replaced with the
following language:

 

“The Agreement shall automatically continue after the Initial Period on a
month-to-month basis unless and until it is terminated by either party upon
written notice to the other given at least 180 days.”

 

9.               Notwithstanding anything to the contrary in Paragraph 5(A) of
the Agreement, BISYS agrees that Client shall have the option of accessing
services on an on–line basis at other than On–Line Hours, including for purposes
of recovery or Sunday operations, provided Client gives BISYS reasonable notice
and subject to reasonable additional charges therefor.

 

10.         (a)   For purposes of this Agreement the term “Downtime” shall mean
any general on-line service interruption (except for interruption due to reasons
beyond BISYS' reasonable control including without limitation, destruction of
equipment. communication line failure, fire, Acts of God, or acts of
governmental or judicial authority) caused by failure of the Data Center's
computers, other hardware, programs, or operators to sustain continuous
availability of on-line processing during On–Line Hours.

 

(b)         For every percentage of Downtime in excess of two percentage points
(as a percentage of total On–Line Hours) during a one month period of time,
BISYS will deduct [***] of the actual charges for the Services payable by Client
to BISYS for the measured month to a maximum of [***]. Application of the credit
will be made the following month.

 

(c)          BISYS' Data Center will log and report Downtime providing
appropriate    analytical reports to Client for each calendar month. Downtime
results will be tabulated daily and averaged for the calendar month.

 

5

--------------------------------------------------------------------------------


 

11.         (a)   If BISYS experiences Downtime in excess of [***] percentage
points per month during any two consecutive calendar months, Client shall have
the right at any time after the Initiation Date and during the Initial Period to
terminate this Agreement prior to the end of the Initial Period upon at least
one hundred eighty (180) days prior written notice to BISYS and such termination
shall be effective the later of one hundred eighty (180) days after receipt by
BISYS of such written notice or the date on which BISYS completes conversion
from the BISYS system to a non–BISYS system. Client shall only have this right
of termination provided:

 

(i)             Client shall pay BISYS for all Services in accordance with the
terms and conditions of this Agreement through the effective date of termination
(i.e., at least one hundred eighty (180) days after receipt by BISYS of such
written notice or the date on which BISYS completes conversion from the BISYS
system to a non–BISYS system) including all pass–through charges; and

 

(ii)          Client shall pay BISYS for Deconversion assistance in accordance
with Paragraph 8(B) of the Agreement, however, BISYS agrees that Client shall be
entitled to receive[***] on deconversion charges.

 

(b)   All payments shall be made prior to delivery of Client Files.

 

12.         BISYS agrees that batch processing will be performed during night
hours to ensure that Client will be able to access Services during On–Line
Hours. BISYS agrees that processing will be completed and that all daily reports
(excluding any customized reports) shall be transmitted to Client no later than
8:00 A.M. of the next business day following the day to which the reports
pertain. BISYS Agrees to use all reasonable efforts to ensure the delivery of
such reports 95% of all business days during a calendar month. BISYS further
agrees to use all reasonable efforts to ensure that month end reports, which are
deemed critical by Client, will be delivered no later than 8:00 A.M. of the
business day following the last business day of the immediately preceding
calendar month.

 

13.   [INTENTIONALLY DELETED]

 

14.         (a)   During the Initial Period, Client shall have the right to
terminate, without penalty, this Agreement in accordance with the following:

 

(i)             Client shall have the right to terminate this Agreement at any
time within the 24 months after the Initiation Date provided Client gives BISYS
at least 180 days written notice on or before the last day of month 24 after the
Initiation Date; or

 

6

--------------------------------------------------------------------------------


 

(ii)          Client shall have the right to terminate this Agreement at any
time during months 25 through 54 after the Initiation Date provided Client gives
BISYS at least one year prior written notice;

 

(iii)       The notice of termination shall also detail Client's reasons for
terminating this Agreement. BISYS and Client may agree that BISYS shall have
sixty (60) days from receipt of such notification to cure any deficiencies to   
Client's reasonable satisfaction. At the end of the sixty (60) day cure period,
Client and BISYS may agree in writing to void Client's notice of termination and
BISYS shall continue to provide Services to Client pursuant to the terms and
conditions set forth herein.

 

(b)         Any termination of this Agreement pursuant to Paragraph 14(a) above
shall be effective provided that:

 

(i)             Client pays BISYS for all Services in accordance with the terms
of this Agreement and Addendum through the effective date of termination (i.e.,
at least 180 days or one year after the date of written notice of termination)
including all pass–through charges; and

 

(ii)          Client shall pay BISYS for all deconversion assistance in
accordance with the provisions of Paragraph 8(B) of the Agreement and BISYS
agrees that Client shall be entitled to receive [***] on deconversion charges;
and

 

(iii)       All payments shall be made prior to delivery of Client Files.

 

15.         For informational purposes only, and in no event in modification of
BISYS limitation of liability provisions, BISYS currently maintains, on its own
behalf, the following insurance coverages in amounts customary and standard in
the data processing industry:

Errors and Omissions

Fidelity Bonds

Business Interruption

Casualty

 

During the term of the Agreement, BISYS agrees that it shall maintain, on its
own behalf, the above coverages in amounts customary and standard in the data
processing industry. BISYS further agrees to notify Client of any reductions in
its insurance coverage during the term of the Agreement.

 

7

--------------------------------------------------------------------------------


 

16.         The first two sentences of Paragraph 5(A) of the Agreement are
replaced in its entirety with the following:

 

“Client is exclusively responsible for the consequences of its own actions; for
any instructions it gives BISYS; for its failure to access the Services in the
manner prescribed by BISYS; and for its failure to supply accurate input
information. Client is responsible for auditing, balancing, verifying the
correctness of calculation routines (such as interest and services charges) and
reconciling any out–of–balance condition, and for notifying BISYS of any errors
in the foregoing within the later of (i) three business days after Client
receives such incorrect information or three business days after Client should
have reasonably known of such errors.”

 

17.         Paragraph 5(C) of the Agreement shall be amended by adding the
following language at the end of the Paragraph: “... Notwithstanding the
foregoing, the Client shall have the right to provide to an affiliate of Client
any of the Services provided hereunder and subject to any additional charges
therefor. For purposes herein, the term “affiliate” shall mean a corporation or
entity which has at least fifty percent common ownership with Client. ”

 

18.         Paragraph 5 of the Agreement shall be amended to add the following
as Subparagraph 5(F):

 

“F.  BISYS shall give Client prior written notice of any BISYS system change
which materially affects the Services. Nothing herein shall preclude or limit
BISYS' ability to make changes to its system. If any such system change
materially negatively affects the daily business operations of Client, such
action may be deemed by Client an “Event of Default” (as defined in Paragraph
15(A) of the Agreement), and Client may exercise its rights pursuant to
Paragraph 15(B) of the Agreement and BISYS shall have the right to cure such
default in accordance with the provisions of Paragraph 15(B) to Client's
reasonable satisfaction. In the event BISYS cannot cure such default (as set
forth in this Paragraph), BISYS shall provide deconversion assistance at no
charge to Client. BISYS shall provide Client with at least 150 days prior
written notice of the effective day of any BISYS system change.”

 

19.         Paragraph 9(E) of the Agreement is amended by adding the following
language to the first sentence after the words “other form”; “... except that
Client may copy printed material for the purpose of teaching and training
Client's employees about the BISYS system upon written notice to BISYS.”.

 

8

--------------------------------------------------------------------------------


 

20.         Paragraph 9(F) of the Agreement shall be amended to include the
following language:

 

“BISYS shall treat as confidential and will not disclose or otherwise make
available any information regarding Client or its methods of operation,
including without limitation, any of Client Files or business procedures of
Client (collectively, the “Client Confidential Information”), in any form to any
person other than employees of BISYS. No information shall be deemed to be part
of Client Confidential Information to the extent that such information is (A) in
or becomes part of the public domain other than by disclosure by BISYS in
violation of this Agreement; (B) known to BISYS previously; (C) independently
developed by BISYS outside this Agreement; or (D) rightfully obtained by BISYS
from third parties. BISYS will instruct its employees who have access to the
Client Confidential Information to keep the same confidential by using the same
care and discretion that BISYS uses with respect to its own confidential
property and trade secrets. Upon termination of this Agreement for any reason,
BISYS shall return to Client any and all copies of the Client Confidential
Information which are in its possession in accordance with the terms of this
Agreement.”

 

21.         Paragraph 7(A) is amended by adding the following language at the
end of the Paragraph: “BISYS acknowledges and agrees that all information
provided to it, including, without limitation, the Client Files (“Client
Information”), is the property of the Client. BISYS agrees that Client
Information will only be divulged to and used by BISYS employees (the “Permitted
Persons”). BISYS will not allow any Permitted Persons to disclose or use Client
Information, except in accordance with the terms of this Agreement and
Addendum.”

 

22.         Paragraph 7(C) of the Agreement is amended by adding the following
language at the end of the Paragraph:

 

“BISYS agrees to provide Client, upon execution of this Agreement, with a copy
of the BISYS current record retention policy.”

 

23.   Paragraph 7(D) of the Agreement shall be replaced in its entirety by the
following:

 

“D.     BISYS has a written Disaster Recovery Plan establishing emergency
procedures, including an off–premises back–up facility. BISYS agrees that such
Plan, including the operation of the back–up facility, will be tested on at
least an annual basis and the results of such testing shall be made available to
Client. In connection therewith, BISYS has prepared a Disaster Recovery Manual,
which complies and will continue to comply in all material respects with
requirements of applicable regulatory authorities with respect to disaster
recovery. The Disaster Recovery Plan and Disaster Recovery Manual are available
at the Data Center for examination by bank auditors and examiners and, as they
may be modified from time to time, will remain in existence during the term of
this

 

9

--------------------------------------------------------------------------------


 

Agreement. BISYS shall provide Client, upon written request, with information
necessary for Client to develop a disaster contingency plan which will work in
concert with BISYS' Disaster Recovery Plan.”

 

24.         Notwithstanding anything to the contrary Paragraph 10(C) of the
Agreement shall be supplemented to include the following sentence at the end:

 

“BISYS agrees that BISYS' procedures and Services provided to Client
hereunderwill comply to the extent that compliance is within BISYS' reasonable
control to applicable laws and regulations, and in all material respects with
governmental regulatory guidelines and procedures. “

 

25.   (a)   Paragraph 10 of the Agreement shall be amended to add the following
as Subparagraph 10(D):

 

“D.     In the event any modifications to the Services required by law or by any
governmental regulatory authority which modifications, in BISYS' sole
discretion, are beyond the capability of the BISYS system to implement, BISYS
agrees to use its best efforts to assist Client to ensure Client receives
Services which are in compliance with regulatory requirements.”

 

(b)         Notwithstanding anything to the contrary contained in Paragraph
10(B) Client shall receive a copy of the Third Party Review Report on an annual
basis and the fee for such report shall be included in the Fixed Monthly Charge.

 

26.         The second sentence of Paragraph 12(A) of the Agreement shall be
deleted and replaced in its entirety with the following: “BISYS' sole liability,
if any, for damage (monetary or otherwise) resulting from claims made by Client
or any third party arising from or related to any and all causes not covered by
the foregoing remedies shall be limited to the lesser of (a) the amount of
actual damages incurred by Client; or (b) the greater of (i) an amount which
shall not exceed the charges paid by Client during the six (6) month period
immediately preceding the event from which such liability arose for the Services
performed which gave rise to the claim or (ii) an amount which shall not exceed
the total charges paid by Client during the one month immediately preceding the
event from which such liability arose.”.

 

27.         (a)   Notwithstanding anything to the contrary, the second sentence
of Paragraph 13 of the Agreement shall be deleted and replaced with the
following:

 

“BISYS shall promptly notify Client in the event any of the Services becomes, or
in BISYS' opinion is likely to become, the subject of a claim of infringement of
patent or copyright, or upon receipt of notice of a claim, and at its option,
may (i) secure for the Client the right to continue

 

10

--------------------------------------------------------------------------------


 

using such Service(s), (ii) replace or modify such Services to make it or them
non–infringing, (iii) cease providing the affected Service(s) or (iv) if none of
the foregoing options is commercially reasonable, in BISYS' opinion, terminate
this Agreement.”

 

(b)         Paragraph 13 of the Agreement is supplemented by adding the
following sentence at the end of the Paragraph:

 

“In the event BISYS exercises its option to cease providing the affected
Service(s), BISYS shall refund Client an amount equal to the license fee charged
to Client for the initial installation of such third party provided Service.”

 

28.   Paragraph 15(A)(i) is amended to add the word “undisputed” between “any”
and “amounts”.

 

29.         Notwithstanding anything to the contrary set forth in Paragraph 15
of the Agreement, BISYS agrees that in the event Client fails to pay any amounts
due hereunder to BISYS, BISYS will provide Client with at least 120 days prior
written notice to Client that Client is in default, before BISYS can exercise
its option to terminate this Agreement as set forth in Paragraph 15(B) of the
Agreement.

 

30.         Paragraph 17(H) is amended by adding the words “and Client
Information” after “Client Files”.

 

31.         Except for any equitable proceeding brought pursuant to Paragraph
17(H) of the Agreement, BISYS and Client agree that all disputes arising out of,
in connection with or relating to this Agreement shall be submitted to final and
binding arbitration pursuant to the United States Arbitration Act and the rules
of the American Arbitration Association then in effect. Judgement on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Arbitrations conducted in accordance with this Paragraph shall be
conducted by a single arbitrator selected by the parties from (i) a list of
three (3) knowledgeable individuals eligible to serve as arbitrator for the
dispute submitted by the person filing a demand for arbitration, or (ii) if the
other party so requests, a master list composed of the potential arbitrators
suggested by the party demand arbitration and a list of three (3) knowledgeable
individuals eligible to serve as arbitrator submitted by the other party. Each
party shall be entitled to be represented by counsel in the arbitration. BISYS
and Client agree that based upon a final decision of the arbitrator, the
prevailing party can seek reimbursement for its costs and reasonable attorneys'
fees in connection with any claim brought hereunder. Except as otherwise agreed
by BISYS and Client, the provisions of this Agreement shall remain in full force
and effect pending resolution of any dispute pursuant to arbitration.

 

11

--------------------------------------------------------------------------------


 

32.         If during the term of this Agreement, [***], BISYS will promptly
notify Client [***]. Client, at its option, may elect [***], this Agreement
being deemed to be so amended as of that date. However, BISYS shall be under no
obligation to disclose [***].

 

33.         Neither BISYS nor Client shall (except to persons acting on behalf
of such party) disclose, and neither party shall permit any of its employees or
other persons who act or     acted in its behalf to disclose, any of the terms
and conditions of the Agreement, including without limitation any Addendum or
pricing terms, except as may be required by law. Notwithstanding the foregoing,
consultants employed by Client in connection with the negotiation of this
Agreement may use general knowledge and experience gained in connection with
such employment in their future consulting activities.

 

Except as expressly amended and supplemented hereby, the Agreement shall remain
unchanged and continue to be in full force and effect.

 

This Addendum supersedes and replaces any prior agreement (written or oral) as
to its subject matter. If there is any conflict between the terms and conditions
of this Addendum and the terms and conditions of the Agreement or any prior
addendum to this Agreement, the Terms and Conditions of this Addendum shall
prevail.

 

BISYS, INC.

 

FIRST ESSEX BANK, FSB

 

 

 

By:

 /s/ JOHN D. ROGERS

 

By:

/s/ PETER A. BOYLE

 

 

 

Name:

John D. Rogers

 

Name:

Peter A. Boyle

 

 

 

Title:

Executive Vice President

 

Title:

 Senior Vice President

 

 

 

Date:  12/8/93

 

Date:12/7/93

 

THIS ADDENDUM SHALL BECOME EFFECTIVE UPON BEING SIGNED BY AN AUTHORIZED OFFICER
OF BISYS.  BISYS' MARKETING REPRESENTATIVES DO NOT HAVE THE AUTHORITY TO BIND
BISYS.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Services Included in the Fixed Monthly Fee:

 

Savings and CD Processing

 

On-Line History including File Maintenance

CD Term History and Penalty Accounts

Retirement Processing Including Statements

SAV/CD Variable Interest Accounts

Service Charges

TotalPlus Currency Reporting

Interest On Lawyer Accounts

SAV/CD Detail Statements Produced

Statement Cycles (4)

SAV/CD Interest Checks

Certificate Notices

 

Demand Deposit Accounts

 

DDA Statement Check Register Transmission

All DDA Transactions

Line of Credit Accounts

Automatic LOC Disbursements

DDA Variable Interest Rate Accounts

Account Analysis

Extra DDA Cycles

Financial Summary and Other Activity Statements

IEH Processing

Exception Item Pull Transmissions/Processing

Statement Rendering Transmissions

 

Mortgage Loan Processing

 

On–Line History including File Maintenance

Investor Reporting and Processing

Coupon Processing

Escrow Processing

Tax and Insurance Processing

GL and DDA Investor Transactions

Adjustable Rate Mortgage Loan Processing

AML Rate Change Notices

Bill and Receipt Notices

Interest on Escrow Accounts

M/L Deferred Fee/Cost Accounts

FHLMC Midanet Tape Production

Laser Reporting Tape Production

Loan Commitments – Type 15

Extra ML Trial Runs

 

--------------------------------------------------------------------------------


 

Construction Loans

 

Processing and History including File Maintenance

 

Commercial Loans

 

Processing and History including File Maintenance

 

Installment Loans

 

Adjustable Rate I/L

On-Line History including File Maintenance

Coupon Processing

Notice/Billing Runs

Overdraft Notices

Deferred Fee/Cost Accounts

 

Other Services included in Fixed Fee

 

Financial Manager System Accounts

TFM Asset/Liability Accounts

TotalMatic Accounts

 

TMM Quarterly Update or TMM Client Site Householding

 

CIF Processing

Reconciliation Processing

ACH Processing

Credit Bureau Reporting

Single Interest Loan Analyzed by Rate Report

EOM I/L Classification Report

Safe Deposit Processing

3% Disaster Recovery Surcharge

Terminal Operator Security System

TargetPlus Reporting

Internal Transfer/External Drafts

Other Source Tape Processing

Monthly Financial Reporting Pages

Reconciliation Processing

Full Recon Items

Account Recon Tapes

ARP Check Items Selected

Transaction Processing Notices

Automatic Withholding Accounts

 

--------------------------------------------------------------------------------


 

SECOND ADDENDUM TO SERVICES AGREEMENT NO. CH-2036-12-91

 

SERVICES AGREEMENT DATED AS OF OCTOBER 1, 1993

 

Reference is made to the above Services Agreement and Addendum between the
undersigned (the “Agreement”) to which this Second Addendum is attached and made
a part thereof.

 

The Agreement is hereby amended and supplemented as follows:

 

1.          Except as expressly amended and supplemented hereby, all terms
defined in the Agreement shall have the same meanings when used herein.

 

2.   Term of Agreement.

 

2.1         BISYS and Client agree that the Agreement shall automatically
continue for a subsequent renewal term of seventy-two (72) months commencing
April 1, 1998 and ending March 31, 2004 (the “Renewal Term”).

 

2.2         If, as a result of acquisition after the First One Year Period of
the Renewal Term, Client is acquired by or merged into (and is not the surviving
entity), a final organization which does not have a valid Services Agreement
with BISYS, Client shall have the option to terminate this Agreement prior to
the end of the Initial Period and Renewal Term and such termination will be
effective provided that:

 

(a)          Client provides written notice of its intention to terminate this
Agreement pursuant to this Paragraph not later than ninety (90) days after the
date following final regulatory approval of the acquisition or merger by the
appropriate regulatory bodies;

 

(b)         The effective date of termination in Client's written notice shall
not be less than 180 days after the date of such notice;

 

(c)          Client shall pay BISYS for all Services provided by BISYS through
the effective date of termination, including all pass-through charges; If
termination date is within the first one (1) year period [***] of normal charges
apply for the months between the termination date and month twelve (12).

 

(d)         Client shall pay BISYS an amount equal to the lesser of (i) the
difference between the total charges for services utilized by Client as set
forth on the Standard Services Price List during the Renewal Term through the
effective termination date and the charges paid by Client for those same
Services in accordance with the discounts and credits granted in the Agreement
and this Second Addendum, or (ii) the average monthly charges as calculated over
the twelve month period immediately proceeding the termination date for Services
utilized by Client excluding Pass Thru charges times the number of months
remaining the Renewal Term times [***].

 

(e)          Client shall pay for all Deconversion assistance in accordance with
Paragraph 8(B) of the Agreement; and

 

(f)            All payments must be made prior to delivery of Client Files.

 

--------------------------------------------------------------------------------


 

 

2.3         Notwithstanding anything to the contrary contained in Section 2 of
the Agreement, if at any time during the Renewal Term, all or substantially all
of the components of BISYS TOTALPLUS currently in use by Client are sold to a
third party and because of such sale, Client is required to convert to a
non-BISYS data processing system, then Client's sole remedy and BISYS' sole
liability shall be for Client to terminate this Agreement upon at least 90 days
prior written notice to BISYS.  Termination pursuant to this paragraph shall be
effective provided that:

 

(a)          The effective date of termination and Client's date of deconversion
from the BISYS System in Client's written notice shall not be less than 90 days;
and

 

(b)         Client pays BISYS for all Services provided by BISYS through the
effective date of termination, including all pass-through charges, and Client
shall not pay any other early termination fee; and

 

(c)          Client pays for Deconversion assistance in accordance with
Paragraph 8(B) of the Agreement; and

 

(d)         All payments must be made prior to delivery of Client Files.

 

3.  Charges.

 

3.1         Paragraph 2(c) of the first Addendum is replaced in its entirety
with the following language:

 

For purposes of this Agreement and Second Addendum, the term “One Year
Periods(s)” shall mean twelve (12) month period commencing December 1 of each
calendar year and the indication as to which twelve (12) month period is
indicated will be with the addition of an ordinal number preceding the term One
Year Period, i.e., first One Year Period, Second One Year Period, etc.  The
account volumes used to determine the Fixed Monthly Charge will be determined by
using the account volume as of the previous October 1, provided, however, that a
purge of Client's closed accounts has occurred.  If a purge of closed accounts
has not occurred, then the determination for account volumes will be made using
the account volumes for the month immediately following the purge date.

 

3.2         During the Renewal Term, Client shall receive [***] on the charges
for ATM transaction fees set forth in the July 1996 Price Lists.

 

3.3.      BISYS agrees that commencing on the first day of the calendar month
following the date this Second Addendum is executed by both parties, Client
shall be entitled to receive a non-cumulative monthly [***] to be applied at
Client's discretion, against the charges for Services utilized by Client and set
forth on the Monthly Invoice, provided however, that in no event shall this
credit be applied against charges for hardware/equipment or pass-through
charges.

 

3.4         Paragraph 2(d) of the first Addendum dated as of October 1, 1993
shall be amended by inserting the following additional levels of Year End
Accounts and Monthly Fee Per Year End Account:

 

Number of Year End Accounts

 

Monthly Fee Per Year End Account

 

 

 

 

 

100,000 to 150,000

 

[***]

 

more than 150,000

 

[***]

 

 

2

--------------------------------------------------------------------------------


 

 

3.5         BISYS agrees to amend “Exhibit A” to include the following Services
as part of the Fixed Monthly Charge:

 

Interactive Exception Handling

Test Bank

 

3.6         During the first twelve months following the date this Second
Addendum is executed by both parties, BISYS agrees to waive the charges
associated with twenty (20) days of training on the BISYS System, and such
training will be conducted at Client's location.  During each subsequent twelve
month period, BISYS agrees to waive the charges associated with ten (10) days of
training on the BISYS System for Client employees, and such training will be
conducted at Client's location.  The only charge to Client will be for
“out-of-pocket” expenses incurred.

 

3.7         BISYS and Client agree that Paragraph 6 of the first Addendum is
amended by deleting the words, “(with Client remaining the surviving entity,
after merger as determined by the agreements controlling such transactions)”.

 

4.   BISYS Client Server Product.

 

4.1         If after the First One Year Period, Client elects to transition from
the BISYS System to an alternative BISYS provided system (the “New BISYS
System”), BISYS agrees to provide necessary support at no cost to Client (e.g.,
consultation, analysis, training and conversion assistance), to facilitate
Client's transition to the New BISYS System, provided, however, Client pays
BISYS all out-of-pocket costs incurred by BISYS associated with Client's
transition to the New BISYS System.  At the time Client commences utilizing the
New BISYS System, BISYS agrees that the Services utilized by Client on the
Current BISYS System will be provided to Client by BISYS on the New BISYS System
in accordance with the terms and conditions set forth in this Agreement.  During
the first 180 days following Client's transition to the New BISYS System, BISYS
and Client will review the terms and conditions of this Agreement and Addendum
to determine if such terms and conditions are applicable to the delivery of the
services by BISYS.  Prior to the Client's conversion to the New BISYS System,
BISYS and Client agree to negotiate the charges for the New System.

 

5.   Year 2000.

 

5.1         BISYS agrees to perform comprehensive tests on the BISYS System to
simulate the actual turning of the century.  These tests shall be intended to
identify any operational issues caused by the century change at midnight
December 31, 1999.  BISYS agrees to release by December 31, 1998, all necessary
updates and changes for the BISYS System, if any, to accommodate the turn of the
century.  BISYS agrees to distribute any such change or updates to the BISYS
System when they are generally made available to its Clients.  Such distribution
may be in the form of new releases, updates or other similar methods of
distributing software bug fixes as BISYS may see fit.  All modifications,
updates or changes made by BISYS shall be to the BISYS System, BISYS provided
third party software products and interfaces only, and not to any third party
provided software.  In the event that BISYS is unable to complete all necessary
changes required for Year 2000 processing, by December 31, 1998, the Client may
choose, at its sole discretion, to move to the BISYS Client Server offering. 
The Client must notify BISYS of its intent to convert to the Client Server
offering on or before January 31, 1999, and BISYS will provide the conversion to
the Client Server Product at no cost, except “out-of-pocket” expenses incurred. 
The conversion of the Client to the Client Server offering will be completed no
later than August 1999.

 

3

--------------------------------------------------------------------------------


 

6.  Performance Standards.

 

6.1    Event of Non Performance.  If the Client believes that a significant
error was made by BISYS that caused the Client unusual and avoidable expense to
correct, the Client can notify BISYS in writing that an Event of Non Performance
has occurred.  This is intended to address errors such as misposting of customer
transactions (double post, triple post, cross post, failure to post, etc.),
incorrect customer communication (inaccurate statements, missing statements,
inaccurate notices, missing notices), and failure to provide critical data or
reports the customer or bank requires to process its daily work.

 

6.2    Client Rights in the Event of Non-Performance.  BISYS agrees that upon
receipt of written notification from Client that BISYS has not achieved the
level of performance as set forth in the foregoing subparagraph 6.1, Client and
BISYS agree to the following:  A “TOTALPLUS” Executive and First Essex Executive
will meet, review the circumstances, establish a plan to avoid a similar
occurrence in the future and jointly determine applicable penalty due if any.

 

6.3    Exclusions.  No credits will be given for any Event of Non-Performance
which is not correctable by reasonable actions of BISYS or for reasons beyond
BISYS' reasonable control, including, without limitation, destruction of
equipment, communication line failure, fire Acts of God or acts of governmental
or judicial authority.

 

6.4    BISYS will provide support to Client in the same or similar manner as
outlined to Client in the account support presentation and document.

 

7.         Neither BISYS nor Client shall (except to persons acting on behalf of
such party) disclose, and neither party shall permit any of its employees or
other persons who act or acted in its behalf to disclose, any of the terms and
conditions of the Agreement including without limitation any Addendum or pricing
terms, except as may be required by law.

 

Except as expressly amended and supplemented hereby, the Agreement shall remain
unchanged and continue to be in full force and effect.

 

This Addendum supersedes and replaces any prior agreement (written or oral) as
to its subject matter.  If there is any conflict between the terms and condition
of this Addendum and the terms and conditions of the Agreement or any prior
addendum to this Agreement, the Terms and Conditions of this addendum shall
prevail.

 

BISYS, INC

 

FIRST ESSEX BANK, FSB

 

 

 

By: 

/s/ W. W. NEVILLE

 

By:

/s/ WAYNE C. GOLON

 

 

 

Name:

W. W. Neville

 

Name:

 Wayne C. Golon

 

 

 

Title:

President

 

Title:

Executive Vice President

 

 

 

Date:  4/30/98

 

Date:  4/30/98

 

THIS ADDENDUM SHALL BECOME EFFECTIVE UPON BEING SIGNED BY AN AUTHORIZED OFFICER
OF BISYS.  BISYS' MARKETING REPRESENTATIVES DO NOT HAVE THE AUTHORITY TO BIND
BISYS.

 

4

--------------------------------------------------------------------------------